Case 9:18-cv-80708-RLR Document 44 Entered on FLSD Docket 12/10/2018 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


                                  CASE NO. 9:18-CV-80708-RLR


  SANDY SZYMONOWICZ,

         Plaintiff,

         vs.

  ADT LLC,

         Defendant.

  _______________________________________/


                                   NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that the above entitled matter has been resolved between the

  parties as of December 10, 2018, pending the exchange of final settlement documents and drafts.

  The parties respectfully request that the Court strike all pending dates from it calendar in this

  matter and retain continuing jurisdiction pending the prompt filing of a Notice of Dismissal herein.

  Dated: December 10, 2018                           Respectfully submitted,

                                                     s/ Laura Hoy
                                                     Laura Hoy, Esq.
                                                     Florida Bar No. 59025
                                                     E-mail: laura@fight13.com
                                                     Secondary E-Mail: tony@fight13.com

                                                     Loan Lawyers, LLC
                                                     2150 S. Andrews Ave, 2nd Floor
                                                     Ft. Lauderdale, FL 33316
                                                     Telephone: (954) 523-4357
                                                     Facsimile: (954) 581-2786

                                                     Barry & Helwig, LLC
                                                     Peter F. Barry, Esq.
                                                     Minnesota Atty. ID No. 0266577
                                                 -1-
Case 9:18-cv-80708-RLR Document 44 Entered on FLSD Docket 12/10/2018 Page 2 of 2



                                                      2828 University Ave SE, # 202
                                                      Minneapolis, MN 55414
                                                      Tel: (612) 379-8800
                                                      Fax: (612) 379-8810
                                                      Email: pbarry@lawpoint.com
                                                       (Admitted Pro Hac Vice)

                                                      Counsel for Plaintiff


                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

  on December 10, 2018 with the Clerk of Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the Service

  List either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.


                                                        /s/ Laura Hoy
                                                        Laura Hoy, Esq.
                                                        Florida Bar No. 59025




                                                  -2-
